DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 3/29/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 14-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gadermaier et al (WO 2017 121608).

Regarding Claim 1, Gadermaier teaches an optical device configured to receive an input light and generate an output light (abstract; figs. 2(a, b), 3(a, b) and fig. 6), the optical device comprising 

an optical cavity (fig. 6; page 6, line 15, Fig. 6 shows the device from Fig. 3b inside a Fabry-Perot interferometer) comprising a black phosphorous layer (figs. 3(a, b), 101-- black phosphorous layer) on a dielectric gate layer (figs. 3(a, b), 301-- dielectric gate layer), the dielectric gate layer being above a substrate (figs. 3(a, b), 201- substrate); 
(page 3, line 25-29, Preferably the semiconducting material is one selected from: the transition metal dichalcogenides (such as MoS2,…),  silicene, germanene, black phosphorus…; page 8, line 20-24, In a first exemplary embodiment of the invention, the modulator comprises a 2d SC 101 sandwiched between two electrodes 102, driven by an electric voltage signal 103, as depicted in Figure 1);

the black phosphorus layer having a set thickness and voltage-controllable doping levels (page 6, line 26-29, an ultrathin (sub-nm to few nm) film of a 2d semiconductor material (2d SC) is sandwiched between two transparent electrodes and its transmission is modulated by the applied voltage between the two electrodes; page 7, line 1-7, The 2d SC is a monolayer or a film consisting of more than one layer (up to a film thickness of 50 nm) of a semiconducting layered crystal. Layered crystals are those that form strong chemical bonds …., such as, but not limited to the transition metal dichalcogenides (MoS2, WS2, MoSe2, …), transition metal trichalcogenides such as TiS3, silicene, germanene, black phosphorus, …; page 7, line 18-21, The electrodes may enable the injection of charge carriers into the semiconductor if this enables or enhances the desired transmission modulation. The charge density in the channel may be controlled via the applied electric field or via chemical means, such as adsorption of
donor or acceptor molecules or elemental substitution in the semiconductor), and 

a voltage input on the black phosphorous layer configured to receive a control voltage applied across the black phosphorous layer (fig. 3(a, b), 103, 101, 301) to vary a doping level of the black phosphorous layer (page 7, line 18-21, The charge density in the channel may be controlled via the applied electric field….),

wherein variation of the doping level of the black phosphorous layer modulates, based on the set thickness and a polarization state of the input light, a) a phase of the input light, b) an amplitude of the input light, or c) a polarization of the input light or a combination thereof (fig. 2b, 204; page 2, line 22-23, such semiconductor optical modulators are also polarization sensitive; page 3, line 21-25, wherein the application of electrical potential to said electrodes and across said semiconducting material modulates the transmittance of light of certain wavelengths as a function of the voltage; page 5, line 25-28, the wavelength region where the modulation of the modulator is most efficient can be tuned by one or more of: uni- or bi-directional stretching, temperature, the number of layers, and chemical doping).
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Gadermaier is same to that recited in the claim 1, then it is expecting the modulation functions of the optical device provided by Gadermaier has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

In the embodiment of fig. 3(a, b) and fig. 6, Gadermaier teaches wherein a control voltage applied across the black phosphorous layer (see above; fig. 3(a, b)),

But Gadermaier does not specifically disclose that wherein a control voltage applied across the black phosphorous layer and the substrate.

However, Gadermaier teaches in an embodiment of 7, wherein a control voltage applied across the black phosphorous layer and the substrate (fig. 7, 704—can be a black phosphorous layer, 703 -- transparent gate dielectric layer, 707—applied voltage; 705 and 706 –substrate holding 704 and 703).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 3(a, b) and fig. 6, of Gadermaier by the embodiment of 7 of Gadermaier for the purpose of compact structure and the simple fabrication (page 11, line 7-8).

Regarding Claim 2, Gadermaier teaches the optical device of claim 1 having an operating wavelength set as a function of the set thickness of the black phosphorous layer and a structure of the optical cavity (fig. 3(a, b) and fig. 6; page 6, line 26-29, an ultrathin (sub-nm to few nm) film of a 2d semiconductor material (2d SC) is sandwiched between two transparent electrodes and its transmission is modulated by the applied voltage between the two electrodes; page 7, line 1-7, The 2d SC is a monolayer or a film consisting of more than one layer (up to a film thickness of 50 nm) of a semiconducting layered crystal; page 5, line 25-28, the wavelength region where the modulation of the modulator is most efficient can be tuned by one or more of: uni- or bi-directional stretching, temperature, the number of layers, and chemical doping; page 11, line 3-6, The wavelength region where the modulation is efficient is close to the band edge or excitonic resonances of the semiconductor. Methods of tuning the bandgap and/or excitonic resonances include but are not limited to (uni- or bidirectional) stretching, temperature, the number of layers, and chemical doping).

Regarding Claim 8, Gadermaier teaches the optical device of claim 1,
wherein: the optical cavity includes a top and a bottom reflector (fig. 6, --the left and right reflectors of the optical cavity; page 9, line 18-21, the 2d SC sheet is incorporated into a waveguide/resonator/optical cavity structure, such as, but not limited to, a Fabry-Perot interferometer, a distributed Bragg reflector, or a photonic crystal fiber. By way of example, in Fig. 6 a Fabry-Perot microcavity is illustrated);

the top reflector is placed on the black phosphorous layer; (fig. 6, 101, left reflector), 
the bottom reflector is placed on the substrate (fig. 6, substrate 201 and right reflector).  

Regarding Claim 14, Gadermaier teaches a method of modulating input light received by an optical cavity to generate an output light (abstract; figs. 2(a, b), 3(a, b) and fig. 6), the method comprising: 

embedding a black phosphorous layer within the optical cavity (fig. 6, 101-- black phosphorous layer; page 6, line 15, Fig. 6 shows the device from Fig. 3b inside a Fabry-Perot interferometer), 

the black phosphorous layer having voltage-controllable doping levels (page 6, line 26-29, an ultrathin (sub-nm to few nm) film of a 2d semiconductor material (2d SC) is sandwiched between two transparent electrodes and its transmission is modulated by the applied voltage between the two electrodes; page 7, line 1-7, The 2d SC is a monolayer or a film consisting of more than one layer (up to a film thickness of 50 nm) of a semiconducting layered crystal. Layered crystals are those that form strong chemical bonds …., such as, but not limited to the transition metal dichalcogenides (MoS2, WS2, MoSe2, …), transition metal trichalcogenides such as TiS3, silicene, germanene, black phosphorus, …; page 7, line 18-21, The electrodes may enable the injection of charge carriers into the semiconductor if this enables or enhances the desired transmission modulation. The charge density in the channel may be controlled via the applied electric field or via chemical means, such as adsorption of donor or acceptor molecules or elemental substitution in the semiconductor), 

the black phosphorous layer being on a dielectric gate layer above a substrate (figs. 3(a, b), 101-- black phosphorous layer, 301-- dielectric gate layer, 201—substrate);

based on a polarization state of the input light, modulating amplitude, phase, or polarization of the input light, by electrically controlling a doping level of the black phosphorous layer through a control voltage applied across the black phosphorous layer (page 7, line 18-21, The charge density in the channel may be controlled via the applied electric field….; fig. 2b, 204; page 2, line 22-23, such semiconductor optical modulators are also polarization sensitive; page 3, line 21-25, wherein the application of electrical potential to said electrodes and across said semiconducting material modulates the transmittance of light of certain wavelengths as a function of the voltage; page 5, line 25-28, the wavelength region where the modulation of the modulator is most efficient can be tuned by one or more of: uni- or bi-directional stretching, temperature, the number of layers, and chemical doping).
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Gadermaier is same to that recited in the claim 1, then it is expecting the modulation functions of the optical device provided by Gadermaier has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

In the embodiment of fig. 3(a, b) and fig. 6, Gadermaier teaches wherein a control voltage applied across the black phosphorous layer (see above; fig. 3(a, b)),

But Gadermaier does not specifically disclose that wherein a control voltage applied across the black phosphorous layer and the substrate.

However, Gadermaier teaches in an embodiment of 7, wherein a control voltage applied across the black phosphorous layer and the substrate (fig. 7, 704—can be a black phosphorous layer, 703 -- transparent gate dielectric layer, 707—applied voltage; 705 and 706 –substrate holding 704 and 703).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig. 3(a, b) and fig. 6, of Gadermaier by the embodiment of 7 of Gadermaier for the purpose of compact structure and the simple fabrication (page 11, line 7-8).

Regarding Claim 15, Gadermaier teaches the method of claim 14, further comprising setting an operating wavelength of the optical cavity as a function of a thickness of the black phosphorous layer (page 5, line 25-28, the wavelength region where the modulation of the modulator is most efficient can be tuned by one or more of: uni- or bi-directional stretching, temperature, the number of layers, and chemical doping; page 11, line 3-6, The wavelength region where the modulation is efficient is close to the band edge or excitonic resonances of the semiconductor. Methods of tuning the bandgap and/or excitonic resonances include but are not limited to (uni- or bidirectional) stretching, temperature, the number of layers, and chemical doping).
  
Regarding Claim 21, Gadermaier teaches the optical device of claim 1, wherein the optical cavity is resonant below a band edge of the black phosphorous layer (page 11, line 3-6, The wavelength region where the modulation is efficient is close to the band edge or excitonic resonances of the semiconductor). 
 
Regarding Claim 22, Gadermaier teaches the method of claim 14, 
wherein: the optical cavity includes a top and a bottom reflector (fig. 6, --the left and right reflectors of the optical cavity; page 9, line 18-21, the 2d SC sheet is incorporated into a waveguide/resonator/optical cavity structure, such as, but not limited to, a Fabry-Perot interferometer, a distributed Bragg reflector, or a photonic crystal fiber. By way of example, in Fig. 6 a Fabry-Perot microcavity is illustrated);

wherein: the top reflector is placed on the black phosphorous layer (fig. 6, 101, left reflector), 
the black phosphorous layer is placed on the dielectric gate layer (fig. 6, 101, 301), and 
the bottom reflector is placed on the substrate (fig. 6, substrate 201 and right reflector).
 
Claims 9, 11, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentale over Gadermaier et al (WO 2017 121608) in the view of Fryett et al “Cavity nonlinear optics with layered materials”; Nanophotonics 2018; 7(2): p355–370; (Feb. 2018).

Regarding Claim 9, Gadermaier discloses as set forth above and teaches that the optical device of claim 8, wherein an optical cavity with reflectors of plurality of layers (page 9, line 18-21, the 2d SC sheet is incorporated into a waveguide/resonator/optical cavity structure, such as, but not limited to, a Fabry-Perot interferometer, a distributed Bragg reflector, or a photonic crystal fiber. By way of example, in Fig. 6 a Fabry-Perot microcavity is illustrated; -- distributed Bragg reflector comprising plurality of layers).

But Gadermaier does not specifically disclose that wherein the top reflector comprises a plurality of top layers, each top layer including a pair of a first top reflector layer and a second top reflector layer placed on the first top reflector layer, the first and the second top reflector layers being made of different materials, and the bottom reflector comprises a plurality of bottom layers, each bottom layer including a pair of a first bottom reflector layer and a second bottom reflector layer placed on the first bottom reflector layer, the first and the second bottom reflector layer being made from different materials.
  
However, Fryett teaches an optical cavity with black phosphorous (abstract; page 357, Table 1, BF, black phosphorous), 
wherein:  the top reflector comprises a plurality of top layers, each top layer including a pair of a first top reflector layer and a second top reflector layer placed on the first top reflector layer, the first and the second top reflector layers being made of different materials (fig. 3C, top layers of SiNx and SiO2), and 

the bottom reflector comprises a plurality of bottom layers, each bottom layer including a pair of a first bottom reflector layer and a second bottom reflector layer placed on the first bottom reflector layer, the first and the second bottom reflector layer being made from different materials (fig. 3C, bottom layers of SiNx and SiO2),
(page 360, left col., line 1-12, the DBR is formed by using alternating layers of silicon nitride and silicon dioxide to minimize the absorption of light).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Gadermaier by the optical cavity of Fryett for the purpose to minimize the absorption of light (page 360, left col., line 1-12).

Regarding Claim 11, Gadermaier - Fryett combination teaches that the optical device of claim 9, wherein the black phosphorous layer has a thickness in a range of 1 to 10 nm (page 6, line 26-27, an ultrathin (sub-nm to few nm) film of a 2d semiconductor material (2d SC); page 7, line 1-2, The 2d SC is a monolayer or a film consisting of more than one layer (up to a film thickness of 50 nm) of a semiconducting layered crystal, as disclosed in Gadermaier).

Regarding Claim 13, Gadermaier - Fryett combination teaches that the optical device of claim 9, wherein thicknesses of the first and second top reflectors and the first and second bottom reflectors are selected based on an operating wavelength of the optical device (page 9, line 18-21, the 2d SC sheet is incorporated into a waveguide/resonator/optical cavity structure, such as, but not limited to, a Fabry-Perot interferometer, a distributed Bragg reflector, or a photonic crystal fiber. By way of example, in Fig. 6 a Fabry-Perot microcavity is illustrated, as disclosed in Gadermaier; fig. 3C, layers of SiNx and SiO2; page 360, left col., line 1-12, the DBR is formed by using alternating layers of silicon nitride and silicon dioxide to minimize the absorption of light, as disclosed in Fryett; ---for the layers of DBR (distributed Bragg reflector), the optical layer thickness of each layer is related to λ/4 of operating wavelength).
  
Regarding Claim 23, Gadermaier discloses as set forth above and teaches that the optical device of claim 22, wherein an optical cavity with reflectors of plurality of layers (page 9, line 18-21, the 2d SC sheet is incorporated into a waveguide/resonator/optical cavity structure, such as, but not limited to, a Fabry-Perot interferometer, a distributed Bragg reflector, or a photonic crystal fiber. By way of example, in Fig. 6 a Fabry-Perot microcavity is illustrated; -- distributed Bragg reflector comprising plurality of layers).

But Gadermaier does not specifically disclose that wherein the top reflector comprises a plurality of top layers, each top layer including a pair of a first top reflector layer and a second top reflector layer placed on the first top reflector layer, the first and the second top reflector layers being made of different materials, and the bottom reflector comprises a plurality of bottom layers, each bottom layer including a pair of a first bottom reflector layer and a second bottom reflector layer placed on the first bottom reflector layer, the first and the second bottom reflector layer being made from different materials.
  
However, Fryett teaches an optical cavity with black phosphorous (abstract; page 357, Table 1, BF, black phosphorous), 
wherein:  the top reflector comprises a plurality of top layers, each top layer including a pair of a first top reflector layer and a second top reflector layer placed on the first top reflector layer, the first and the second top reflector layers being made of different materials (fig. 3C, top layers of SiNx and SiO2), and 

the bottom reflector comprises a plurality of bottom layers, each bottom layer including a pair of a first bottom reflector layer and a second bottom reflector layer placed on the first bottom reflector layer, the first and the second bottom reflector layer being made from different materials (fig. 3C, bottom layers of SiNx and SiO2),
(page 360, left col., line 1-12, the DBR is formed by using alternating layers of silicon nitride and silicon dioxide to minimize the absorption of light).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Gadermaier by the optical cavity of Fryett for the purpose to minimize the absorption of light (page 360, left col., line 1-12).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for the allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest a detection device/light source module of the claimed structural and numerical limitations further comprising wherein each first top reflector layer comprises SiO2, each first bottom reflector layer comprises AIA s, and each second bottom reflector layer comprises Al0.1Ga0.9.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any portions of references being used in current new 103 rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872